Citation Nr: 0818062	
Decision Date: 06/02/08    Archive Date: 06/12/08

DOCKET NO.  03-02 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a left knee injury 
as a residual of a left leg injury, to include as secondary 
to the service-connected left ankle strain. 

2.  Entitlement to service connection for residuals of a left 
leg injury to include the left hip, left leg, and left foot. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1951 to 
October 1952.   

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The veteran testified before the undersigned Veterans Law 
Judge in November 2004. 

In February 2005 the Board reopened and remanded the issue of 
entitlement to service connection for residuals of a left leg 
injury to include the left hip, left leg, left foot, left 
knee, and left ankle.  In June 2005 the RO granted the 
veteran service connection and an initial 10 percent 
disability rating for left ankle strain.  The Board notes 
that the veteran filed a Notice of Disagreement in June 2005 
for an initial rating in excess of 10 percent for the left 
ankle strain; however, after another RO rating decision in 
October 2005 and a November 2007 Statement of the Case (SOC) 
was issued the veteran did not file a timely Substantive 
Appeal therefore, the issue is not before the Board. 

The issues on appeal are remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.





REMAND

The Board notes that in July 2006 the veteran's 
representative claimed that the veteran's left knee condition 
was secondary to his service-connected left ankle strain.  In 
the recent case of Robinson v. Mansfield, 21 Vet. App. 545 
(2007) the court cited Roebuck v. Nicholson, 20 Vet. App. 
307, 313 (2006), which held that "although there may be 
multiple theories or means of establishing entitlement to a 
benefit for a disability, if the theories all pertain to the 
same benefit for the same disability, they constitute the 
same claim."  The Board notes that the May 2005 VA 
examination did not address the issue of secondary service 
connection therefore, the Board finds that the RO should 
schedule the veteran for a VA examination in order to 
determine whether or not the veteran's left knee condition is 
secondary to his service-connected left ankle strain.  

In addition, the Board finds that the May 2005 VA examination 
did not comply with the February 2005 remand actions since 
the examiner did not address the issues of left hip, left 
leg, and left foot as residuals of an in-service left leg 
injury.  It is noted that a remand by the Board confers upon 
the claimant, as a matter of law, the right to compliance 
with the remand order.   Stegall v. West, 11 Vet. App. 268 
(1998).   Where the remand orders of the Board were not 
complied with, the Board itself errs in failing to insure 
compliance; in such situations the Board must remand back to 
RO for further development.  

Therefore, the veteran should be afforded another VA 
examination to ascertain whether he has current left hip 
disability as a residual to an in-service left leg injury, a 
current left leg injury as a residual to an in-service left 
leg injury, and a current left foot injury as residuals to an 
in-service left leg injury.  The Board notes that the VA 
examiner should also state if any of those injuries are 
secondary to his service-connected left ankle strain. 

The veteran is hereby advised that failure to report to the 
scheduled examination(s) may result in denial of the claim.  
See 38 C.F.R. § 3.655 (2007).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the veteran and death of an immediate 
family member.  

To ensure that all due process requirements are met the RO 
should also give the veteran opportunity to present any 
additional information and/or evidence pertinent to the 
claims on appeal that are not already of record.  

The RO's notice letter should explain that the veteran has a 
full one-year period for response.  See 38 U.S.C.A § 5103(b) 
(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West 
Supp. 2007) (amending the relevant statute to clarify that VA 
may make a decision on a claim before the expiration of the 
one-year notice period).  

In addition to the actions requested hereinabove, the RO 
should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED to the RO for 
the following actions:

1.  The RO should take appropriate steps 
to contact the veteran by letter and 
request that the veteran provide 
sufficient information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records not currently of record.  The 
veteran also should be informed that he 
may submit evidence to support his claim.  

The RO's letter should invite the veteran 
to furnish all evidence in his 
possession, and identify what evidence is 
ultimately his responsibility to obtain.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3.  The veteran should be scheduled for a 
VA examination to ascertain the nature 
and likely etiology of the veteran's left 
knee injury as secondary to left ankle 
strain.  The entire claims file must be 
made available to the examiner, and the 
examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

Based on his/her review of the case, the 
examiner should opine as to whether the 
veteran's left knee injury is at least as 
likely as not (i.e. at least a 50-50 
probability) secondary to the service-
connected left ankle strain.

The VA examiner should set forth all 
examination findings, along with the 
complete rationale for all 
conclusions reached.  

4.  The veteran should be scheduled for 
VA examination(s) to ascertain the nature 
and likely etiology of the left hip 
disability, left leg disability, and left 
foot disability.  The entire claims file 
must be made available to the 
examiner(s), and the examination(s) 
report should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.  

Based on his/her review of the case, the 
examiner(s) should opine as to whether the 
veteran has a current left hip disability, 
left leg disability, and a left foot 
disability that is at least as likely as 
not (i.e. at least a 50-50 probability) a 
residual of an in-service left leg injury.  
The examiner(s) should also include if the 
veteran's left hip disability, left leg 
disability, and left foot disability are 
secondary to his service-connected left 
ankle strain.

The VA examiner(s) should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached.  

5.  To help avoid future remand, RO must 
ensure that the required actions have 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, corrective 
action should be undertaken before the 
claims file is returned to the Board.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
issues of service connection should be 
reviewed in light of all the evidence of 
record.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate Supplemental Statement of the 
Case (SSOC) that includes clear reasons 
and bases for all determinations, and 
afford them the appropriate time period 
for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran may furnish additional evidence and/or argument 
during the appropriate time period.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 41 (1992).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


